Citation Nr: 1752737	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from September 26, 2006, to November 15, 2016, for spondylolisthesis, to include separate compensable ratings for right and left lower extremity radiculopathy.

2.  Entitlement to a rating in excess of 20 percent since November 16, 2016, for spondylolisthesis with lumbar spine degenerative joint disease (DJD), to include ratings in excess of 10 percent for right and left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from May 1996 to May 2000 and the U.S. Army from January 2003 to June 2003 and from December 2003 to April 2005. He had additional service with the Army National Guard. He served in Southwest Asia and his military decorations include the Combat Action Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Roanoke, Virginia, Regional Office (RO). In February 2012 and June 2014, the Board remanded the appeal. In January 2016, the Board denied an increased rating. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court). In July 2016, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the January 2016 Board decision; and remanded the Veteran's appeal to the Board. 

In September 2016, the Board remanded the appeal. In November 2016, the RO recharacterized the issue on appeal, granted an increased rating for the Veteran's lumbar spine disorder, and granted separate compensable ratings for left and right lower extremity radiculopathy. In April 2017, the Board remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In April 2017, the Board remanded the appeal to attempt to obtain private treatment records and to afford the Veteran a VA examination. The Veteran did not respond to the request for authorization letter that VA sent and VA's contractor indicated that he did not appear for his scheduled examination. 




The Veteran's October 2017 informal hearing presentation (IHP) indicates that that the address and telephone number that VA has on file for the Veteran are incorrect. The IHP also states that there is no documentation in the Veteran's file indicating that the Veteran was informed of the date and time of his examination. Therefore, remand is necessary so that the Veteran can be rescheduled for the examination and so that VA can again attempt to obtain his private treatment records.

The case is REMANDED for the following action:

1.  Contact the Veteran's representative to obtain his current mailing address and telephone number. 

2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his lumbar spine disorder that is not already in VA's possession. Specifically request authorization to obtain treatment records from:

*Norton Community Hospital in Virginia for January 2016.

*Dr. Jeffrey Carlson with Orthopedic and Spine Center in Newport News, Virginia, since June 2016.

3.  Schedule the Veteran for a VA examination to obtain an opinion as to the current nature of his lumbar spine disorder with lower extremity radiculopathy. All indicated tests and studies should be accomplished and the findings reported in detail. THE EXAMINATION MUST BE CONDUCTED BY A PHYSICIAN.

IF NOTIFICATION OF THE EXAMINATION IS SENT VIA MAIL, THE LETTER MUST BE MAILED TO THE VETERAN'S LAST KNOWN ADDRESS AND A COPY OF THE LETTER MUST BE ASSOCIATED WITH THE CLAIMS FILE. IF NOTIFICATION OF THE EXAMINATION IS COMPLETED VIA TELEPHONE, A RECORD OF THE TELEPHONE CONVERSATION MUST BE ASSOCIATED WITH THE CLAIMS FILE.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.

b.  whether there is functional loss due to limited strength, speed, coordination, or endurance.

c.  whether there is functional limitation caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion. The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

d.  whether there is lumbar spine ankylosis and/or muscle spasms.

e.  the frequency and duration of incapacitating episodes in the past 12 months.

f.  all neurologic manifestations associated with the lumbar spine disorder.

g.  an opinion concerning how the lumbar spine disability affects the Veteran's functioning. The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability.  

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




